Rowell, C. J.
This is trover for a pair of stags, which the plaintiff owned subject to a mortgage and an agister’s lien. The defendant denied a conversion, and controverted the value of the stags. The court charged that if there was no conversion, the plaintiff could not recover; but if there was, that he was entitled to nominal damages, and to as much more as the value of the stags exceeded the amount of the liens. The jury returned a verdict for the defendant, which necessarily means that it did not find a conversion. The plaintiff claims that he was the general owner of the stags, and therefore was entitled to recover, if at all, their full value, regardless of the liens, and that it was error to charge otherwise, and prejudicial to him. But if error, it could not have been prejudicial to him, for it did not touch the question of conversion, which was found against him.

Judgment affirmed.